DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/29/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,367,828 has been reviewed and is accepted. The terminal disclaimer has been recorded and the double patenting rejection has been withdrawn.

Response to Amendment
This office action is in response to the amendment filed on 04/29/2022.
Claims 1-18 are pending for examination. Applicant amends claims 1-2, 5-7, 10-11, and 14-18. The amendments have been fully considered and entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the rejection of claims 1 and 10 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art of record Woolway et al. (US 7873717 B1) teaches storing security event information in a repository, the security event information comprising events included in a parent node which include DoS events and child objects which include IP address identified with the DoS event, wherein the data structures of the parent node and the child object are in a hierarchical configuration (col. 11 lines 1-22, col. 20 lines 11-27, and col. 7 line 50). Furthermore, Woolway teaches correlating the security event information to determine an action condition (col. 20 lines 19-25).
Another art of record, Durie et al. (US 20080168560 A1) teaches executing scripts having the capability of retrieving configuration and event information from hosts in the system ([0016]). 
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “providing the message that includes the contents of any incident object and incident artifact associated with the satisfied action condition to at least one message destination, wherein a message-enabled device of one or more message-enabled devices responsible for security on the enterprise network downloads the message from a message destination of the at least one message destination in response to execution of an action script on the one message-enabled device, thereby facilitating a response to a data security incident associated with the satisfied action condition” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 1. Similar reasoning is applied to independent claim 10.
Claims 2-9 depend from claim 1 and are allowable by virtue of their dependencies. Claims 11-18 depend from claim 10 and are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Harris et al. (US 20100242106 A1) teaches a vServer executing a script to poll client information ([0260]).
Solito (US 20110106558 A1) teaches using software scripts to push or pull patient healthcare data ([0046]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437